CaSe 1:18-c\/- 09756- .]GK Document 1 |:i|edijWé)Z?>/l$(:J Page 1 of 51

@‘E:K Oh:l..`§c

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT 011 Naw YORI<

%€uil'\ ha t A».F;CF\

 

 

Write true full name of each plaintiff

~agajnst-

Mna\ gatme n§€ her

gmc

 

 

 

Write the full name of each defendant if you need more
space, please Write ”see attached” in the space above and
attach an additional sheet of paper Wlth the full list of
names The names listed above must be identical to those

contained in Section i!.

   

(Include case number if one has been
assigned} '

 

COMPLAINT

Do you Wan’c a jury trial?
[3 Yes B No

 

 

NOT|CE

Tne public can access electronic court tiles. For privacy and security reasons, papers filed

with the court should therefore not contain: an individua|’s full social security number or full fH`-§'
birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include on!y: the last four digits of'a social security number; the year of

an individua|’s birth; a minosz initia|s; and the last four digits of a Hnanciai account number.
See Federal Ruie of Civi| Procedure 5.2.

 

 

 

_ Rev. lf§l/l?

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 2 of 51

I. BASIS FOR ]URISDICTION

Federal courts are courts of limitedjurisdiction (`lirnited power). Generaiiy, only two types of
cases can be heard in federai court: cases involving a federal question and cases involving
diversity of citizenship of the partiesl Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal iaws or treaties is a federai question case. Under 28 U.S.C. § 1332,
a case in vvhich a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75 OOO, is a diversity case. in a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federai~court jurisdiction in your case?

Federal Question
I/ Diversity of Citizenship
A. If you checked Federal Question .

Which of your federal constitutional or federal statutory rights have been violated?
~ ~ ” i

', xv-
i. 1

 

 

 

B. If you checked l:)iversity of Citizenship (_ :l\ g (/~ '5( 5 ‘ § l,zg> 3553 (~l U
1. Citizenship of the parties
le What State is each party a citizen?

Th'e plaintiff , ]/;(§w\r\ (DCY vii §»C`»O` . v , is a citizen of the State of
(F"laintiff“s name) `

`0 cw"“/Gi\\<-

{State in which the person resides and intends to remain.)

ot, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

li more than one piaintiff is named in the compiaint, attach additional pages providing
information for each additional plaintiff.

Page 2

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 3 of _51

if the defendant is an individual:

The defendant, l flra in Q\.(,LW\ g d , is a citizen of the State of
(Defendant's name)

m £’i%§a c la c 96 fl\
or, if not lawfully admitted for permanent residence in the Unii:ed States, a citizen or
subject of the foreign state of

 

 

if the defendant is a corporat=ion:

The defendant - , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of _

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant `

II. PARTIES

A. Plaintiff Infor:rnation

Provide the following information for each piaintiff named in the complaint Attach additional
pages if needed

/,7/@‘/”’”‘ . . borr§c'¢>

 

First Narne N|iddle initial Last Na me
a s s »a a iii ii aaa
Street Address
@U\t£’f\§! ,Z\O‘y('f_c:lr\@ /lj\/ ll(:l’lg\

 

counry, city stare zip code

_“Ssl?'"'°sfl c/@Cj@ l<~"c»dariséf'i~~ @Q mail com

 

reiephone Numbar Emaii Aadr_ess (ir avaiiabie)\»l

~ Page 3

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 4 of 51

B. Defendant Informai:ion

To the best of your ability, provide addresses where each defendant may be served. if the
correct information is not provided, it could delay or prevent service of the compiaint on the
defendant l\/lal<e sure that the defendants listed below are the same as those listed in the
caption Attach additional pages if neededl

Defendant l:

Defendant 2:

Defendant 31

lj\ni\ pmpti,~/l$ _,. n 56 her fr § \‘5‘;‘
First Narne Last Name
C&O l~la\>r\ li‘¢lrerf/l
Corrent icb Title (o-r other identifying information}
4 :'Sa&miv'i£ h {\
Current Worl< Address (or other address Where defendant may be served)

l,\/or"€/'rs‘f€“" ) i/\/F§"l igno$/i/‘W) A/l/Af OJ;SYS

county, city fstate Zip code

 

¥irst Name Last Na-me

 

Current.lob Title (or other identifying information)

 

Current Worl< Address {or other address where defendant may be served)

 

Cou-nty, City' State Zip Code

 

First Name f :Last Narne

 

Current Job Title {or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City ' State Zip Code

l’age 4

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 5 of 51

Defenda:ot 4:

 

First Name i.ast Name

 

Current Job Title (or other identifying iniorrnation)

 

Current Wori< Address for other address where defendant may be served}

 

County, City State Zip Code

III. STATEMENT OF CLAIM
Plaoe(e) Of occurrence: _ _/U y g §§ 553 y53/

Date(s) of occurrence 1;463521_4 %Gl§ /_. [j£/%U[)ef" 353 1257 f 253/§
' \)

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and What each defendant personaliy did or taiied to do that harmed you. Attach
additional pages if needed.

¢___{'____z§_¢j¢__iq §§ §§ wl Q~i)v 5`~\€30€¢/5- !",L[/ c?;3om;; toldth bend KM,¢/~/JS
givth racep#¢éi" 655 £3) e~ /,»i<;ef/;iefet¢<,w€ N 555 ')€ U“£;.C/@i/
?:i/m /' filed ,/I/@\ zim/el ig @C/ml,,{;».;.) (;.;,,,a»~\ § o\j;/M/ (/,€ermfhe
'"C€i%i~i/?ci\£@€réili§ @Lénl/wo ciC.'/\/; `<1" /W1*15@£‘é:éjifc?w’i/: m.§ie’l'&”/`WM’P’F€
@9 f/Y)wt /Uai@tm§ do mm me _[o¢,:'s¢he§§ 534 oil i/~"’dq
?»O/é/ cigna Do,q’$<f€§___ _C;L)@,/)r,i@¢:/ `lL%< ,Q¢L§Lwt/~\[ di dow sga/aziz
\1~{€‘15/‘:$:€¥ dd preede 75 ve wife /-/e 375 @C//G’hi‘/` 353/55
/?“f`<£ #5'01»»/5,( /yhaedod 515/c reissue 455 ,<;lm' gaf pd;/Ff'/
i5l-t;chf115 C`/hv ¢tr'_Ccdn=L we wiga-75 gideon/515 d€/Yfm»'/’e/\
w£ie‘% z/W& fee re j/Cr,L/F§' €>'75€~> Whi_h’__ fn\f F-i"f,‘>cric'-/ 530 m5-5j£35‘
Cl/l/i»ec'zii'zc; 5;:<;¢1@\»/1‘3' {\€m§f//"L€¢\/ cg a imc/ion ~i:L/iil;f);i $a<.,'r’t'i€v
/H“h?r S`LQJ 39<;351€-5€{` ,,,¢/L€ goff 03 pe\Wd/i i;/e 1553€‘5 /`P755M5J
135 C-€/S‘zh:”'mz_$ w§/i/_)¢i fm\.., 355 ;i/?’?er&cy\/ ah 75& b~o/w/ gca/755 §he
C`/hi@/)Cl"C/O( Dé¥§§(:':j/ng /2513 mele fei>’*?£¢(¢i »555#‘““7 &CL@Q"/'YL , GU’JPFC’5*5555
+5/@355 553</::{5; eli/53 odds " C{ciii§’<:l. jo\r\§eve>Q/M at 553/515 ii'l`,t)ti“~
3qu et _//z,,g{w/<,.FLK Y\{}t”¢/e//i¢?jg ii ZL}C:UB:/ C£U{€A§ Page§
Wizi<',h ;,,h< pfeiw¢i%s~.[ tii§> 613 ifp/dime f/e§;m 03 553 £~'15?{55

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 6 of 51

@§/§ §f?€r~ §,\,)~€’§£>Q!§§i §UW§¢§J §\§LLJ\GWCRV"`§€§“§ C."C§§§,§§ €»§Q€#
@-U’?*"/§ §/YY§'L§S p§f?<>`“§€?§ §/§u§"§ § 7§1"5 §§ § /§/§ 6§§§.§§/- /§_.L§ giwa /§§;
10 §-":) C§L/Cii‘§%`

 

 

 

 

 

 

 

 

IN]URIES:

if you Were injured as a resuflt of these actions, describe your injuries and What medical
treatment, if an\/, you required and received '

 

 

 

 

 

IV. RELIEF

State brief§y What money damages or other relief you want the court to order.

y § 553 %§§,KGNGC\ <§§"§€ /.<:)C§ fn §§§‘“§~<)/m¢§ §§E'§-§§ `§~<§\C(;'F’§€j _
, , §§ §§ - w
55 WL/'\§-§ o oc§;§;§§/§'§§ §§ §<<:§<:§"¢§§§enf eo §§/§ §/§~§§ %§§,§:)§§ §’)§§§§, §5§§- 6
"§a§/'f§‘@ ’““ )L§m§_ /?/' §o§ z§</`S:` @ am §/v:§§ r»§»§§/. iOGW§/G’§:§/ §§1;§//;§:§ m§§

if

'\}
/QMLLM§//¢§€%v@§§ §Sf<r§i wa§m) <:`¢-§§( §/§ lgw§§/v; c orr<>§§ f§“§ \§r§“ §§ §§ pizz@/FL.LC:.
s §n">/clf§§€§m ” §§ £§§§§,z /§/§C§W§§§y"€é§ 57 f§ C§.'Pé§& +~ 5§)§ §;§5` nfo§’§c?“§f*”?<»")

/

§ H,guf(,/C;z,f§€'p"} &; § L@§\I{=§/\c/C¢/ gca/9 \§-:} &QU §/_L,§:@((Q ,`FC)W C\*{`fp {,c'f'§`¢
wl §§§§§§ (§§§§ §§§§ §§§§§§§ §I§§§§-§j §§\§§ § §§§§§§§n~§§

@¢3;»5. §‘“’?§¢L nw

5§/§§‘§:§ fQ°wE§e @/4 23 c /c»§§€€[ ~<§_ 7%57§ H¢…” 65§ “§F‘/` ‘” 71§"\@@1>213€6
§§ :§‘~' §)§? ‘ )!g;{jO-§’ D§'\\/,;§§§§ §§/MF§§O” ¢:,W/ (z’§,f/‘Se<:§_ £§§¢~mpo§ o§“ …
?/h\/ pi;-SG-‘\{ 4‘\{`,(,£§;.¢;*§`§,§ ¢& é§;( ’;? »¥» 57§,§.{ {\{ §:U\QL'§CC"’§’ é,U,-§ 63/§ b/},“/ CMG§€‘_ §?Q§; 7§/ %LL §§`€_,. V'\

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 7 of 51

V. FLAIN'I"IFF’S CERTIFICATION AND WARNINGS

By signing below, l certify to the best of my knowledge mformation, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing laW; (3) the factual
contentions have evidentiary support or, if specifically so identitied, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies With the requirements of Federal Rule of Civii
Procedure 11.

_ l agree to notify the Clerk's O£fice in Writing of any changes to my mailing address I
understand that my failure to keep a current address on tile With the Cierl<'s Office may
result in the dismissal of my case.

Each Piaintiti must sign and date the complaint Attach additional pages ii necessary. if seeking to
proceed without prepayment of fees, each plaintiff mu_§talso submit an lFP application

 

 

 

 

 

 

 

re /aie//e" </% w "’r.\ul
Dated _ l?`[_a`i»ri-tijf';§;§;i/gna'tju re
_ _ /4‘5‘/”‘ _ 4/\¢¢.(."§€¢;»
i~'irst Nsrne Middie initial Last Name
sss mae lifetime
Street Address /}
C:Qae£/i; ,; %e»se¢\/eé /r/ `"/ / /"§t:i‘ 9`~
Cou-nty, City State Zip Code
g 4";»1-; 4(-/%>{) _ l¢» de ftca §§ crim ,- /- crisp
Tele-phone Number Email Address (if available}\/’

Iheve reed the Pro Se (Nonprisoner) Consent to Receive Documents Electronica]ly:
l:l Yes m No ~

if you do consent to receive documents eiectronicaliy, submit the completed form with your
compiaint. if you do not consent please do not attach the form.

Page 7

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 8 of 51

 

. Pro Se 2 §Rev. 1211 6l Complaint and Request for lnjunction

 

UNLTED STATES DISTRICT COURT
for the

§v»'\`ll“""“'\ Districtof /l/’l“~/ VO’ {é`
Division

Kevin Dorisca
Case No.

 

(to be filled in by the Cler)‘c 's O§Fce)

 

Ploinrz`jj’(.s')
(Wr£te thefidl name of each phian who isfr`l:`ng this complaint
ij‘the names of all the pilotva cannotjz`t in the space above
please write “see oftached” in the space and attach on additional
page with thefizll list ofnames.)
...v..

Una Rawfs, née Dorisca

 

Dejendon.t(.r)
(Wrz'te thequ name ofeach defendant who fs being sued Ifthe
names of all the defendants connotfz`t in the space above please
write "see ottoched” in the space and attach an additional page
with theji£ll lisr ofnames.)

COMPLAINT AN])”REQU'EST'F@R"IN:YUN€:H§ON¢ .
§U§Om{+j.(`<{ §§()o/ci¢§l(§w
I. Tile Parties to This Compiaint
A. The Plaiutiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

 

 

 

 

 

needed
Name Kevin Dorisca
Street Address £5-26 149th eve
City and County R_ose_dale, Oueens
State and Zip Code New York 11422
Telephone Number 347-341 »1 006
E-mail Address §;d_orisca@gmai|.eom n

 

B. 'I`he Defendant(s)

Provide the information below for each defendant named in the complaint3 Whether the defendant is an
individuaf, a government agency, an organization, or a corporationg For an individual defendant
include the person's job or title pfknown). Attach additional pages if needed

Page 1 of 6

 

v Pro Se 2 jRev. 121162 Complaint and Reguest for Injunction _
… .....

II.

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 9 of 51

l

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,(}00 is a diversity of citizenship case. l`n a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintin

Wliat is the basis for federal court jurisdiction? (check all thin apply)
.-deral question Diversity of citizenship

Pill out the paragraphs in this section that apply to this case.
A. If the Basis for Jnrisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the limited States Constitution that
are at issi_i_e in this case.'

   

cl Patl'ne»~_`.' '

 

nn ~_.-~ .‘ ¢. n vs ...,

 

B. Il` the Basis for durisdictiun Is Diversity of Citizenship C_ fig Ui b {/' § 139 ;L l_c;> C\)>
1. The Plaintiff(s)

a. if the plaintiff is an individual
The plaintiff, (name) Kevin Dorisca , is a citizen of the

State of (name) New York

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

{lfmore than one plaintiij is named in the complaint, attach an additional page providing the
same information for each additional plaintiij ) ' '

2. 'I`he Defendant(s)

 

 

a. Ii" the defendant is an individual
Tixe defendant (aome) Una Rawls, née Doris¢a , is a citizen of
the State of (aame) Maesachusetts . Or is a citizen of
U'oreign nation)

 

Page 3-0f 6

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 10 of 51

t Pro Se 2 {Rev. lZ/ 16) Complaint and Request for Injunction

 

C. What are the facts underlying your claim(s)? (For example Whaz happened to you? Who did whaz?

Was anyone else r'nvolved? Who else saw what happened?)
1. l own 50% of Au Rebel|e, LLC

2. AnuNaturals@yahoo. com has been the small used for Au Ftebeile, LLC since inception
3. Paypal has been the financial account used for Au Flebel|e, Li_C since inception

4. @AnuNaturals fnstragram page has been the official |nstagram since inception

5. inception 2013 l lncoporation 2014

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or Why such compensation
could not be measured

 

V. Relief

State briefly and precisely what damages cr other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the Wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts Include any
punitive or exemplary damages ciaimed, the amounts, and the reasons you claim you are entitled to actual or

unitive mone g dalna es. _ _ _ .
like Una Fta is to p ovide me, Kevin Dorlsca with the usernarnes and passwords for all account associated

with Au Ftebelie, LLC that l dc not have access to/she changed passwords for and refused to provide to me which
include: our tnstagram profile @AnuNatura|s, our Email - Anul\|aturals@yahoo.com, our Paypal Account -
AnuNaturals@Vahoo.com. - l own 50% of Au Rebelte, LLC

Damages:
Dt. $t ,000 that t intia!ly transferred to my Personel Paypa| account from the business account on 10119/2018 that
Una l:tawls had reversed after she tocked me out ot the account

D2. $613 74 that Una l=lawls took out of my JP Morgan Account to issue customer refunds She removed her JP

Morgan bank account as a backup fund for Paypal locked me out ot the paypai account and used my personal
checkinoeccountasthe£und source focmteiundsmto“clients“attecsberwent»cn~the»lnstao ramoaoe£hat sheJocked~e

Page 5 of 6

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 11 of 51

Your Honor,
'i`he following document is a Table of Contents:

Provided by Kevin Dorisca for the Injunction to be filed against Una Rawls nee
Dorisca in regards to Au Rebelle, LLC.

10/23/2013

Complaint and Request for injunction Form

LLC Articles of Organization, Au Rebelle

LLC limited Liability Company Agreement, Au Rebelle

]orisdiction Detailed Report, Au Rebeile

Formal Letter of Request, Au Rebelle

Uniform Partnership Act, Section 408 Rights to Information of Partners and

Persons Dissociated as Partners

7. Screenshots of @AnuNaturals Instagram for Au Rebelle, LLC, Where Una
Rawls falsely state Au Rebclle, LLC is closed and promoted her new business

8. Screenshots tro Hair{larten.corn, Mrs. Rawls new site Which she promotes Au
Rebelle products

9. Chase Bank statement showing the refund Mrs. Rawls iussed from my
personal Chase account after locking me out Au Rebelle, LLC Paypal account

10. Ccpy of Email in attempt to reconcile With Business Partner

11. Copy of Text between my mother and then Business partner in regards to

entail access

P\F‘?P?*l\’l"“

Short Summary:

l own 50% of Au Rebellc, LLC an E-Commerce business selling natural hair products
Una Rawls, nee Dorisca own the other 50%, Mrs. Rawls has changed the passwords

to our email, PayPal and lnstagram accounts and refused to provide them to me.

Also, she has falsely stated the our business is closed and is promoting that a new
business she created Will be the new site and name for Au Rebelle,LLC. p”’\ pt . §§l, ph vu\:>

i;§_\q€y\ ;;>C)uicl, §?@;Sjyl(, m g~€-lcer\i\‘-“'> U%i\n§i> md pi;;m;,¢‘,la,l

C/l/’l'€Cl/"W"l C“@C'W“‘R“JC'EEW %<f\c loaf/illth impaired shelter side

ltaao@d hw~<echaaYuL uhf pasmna»ds§

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 12 of 51

ARTICLES OF ORGANIZATION
OF
AU REBELLE, LLC

Under Section 203 of the limited liability Company Law

FIRST: The name of the limited liability company is:
AU REBELLE, LLC

SECOND: The connty, Within this state, in which the office of the limited liability company is to be
located is SCHENECTADY.

THIRD: 'l`he Secretary of State is designated as agent of the limited liability company upon whom
process against it may be served. The address within or without this state to which the
Secretary of State shall mail a copy of any process against the limited liability company
served upon him or her is:

CGRPORATION SERVICE COMPANY
80 STATE ST.
ALBANY, NY 12207

FOUR'I`H: rl`he limited liability company designates the following as its registered agent upon whom
process against it may be served Within the State ofNew York is:

CORPORATION SERVICE COMPANY
80 STATE ST.
ALBANY, NY 12207

FIFTH: The limited liability company is to be managed by: ONE OR MORE MEMBERS.

I certify that l have read the above statements, l am authorized to sign these Articles of GIganization,
that the above statements are true and correct to the best of my knowledge and belief and that my
signature typed below constitutes my signature

nevin DomscA, onoanlzen (signamre)

KEVIN D()RISCA , ORGANLZER
292l HALSEY DRIVE
SCHENECTADY, NY 12304

 

DOS»I239-f-ll (Rev. 02/!2) HLE NUMBER: 1408130101 68; DOS ID: 4621133 Page l on

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 13 of 51

Filed by:

KEVI`N DORISCA

2921 HALSEY DRIVE
SCHENECTADY, NY 12304

CORPORATION SERVICE COMPANY (45)
DRAWDOWN
CUSTOMER REF# 2553174MM

FILED WI'I`H TI~IE NYS DEPARTMENT OF STATE ON: 08/13/2014
FILE NUMBER: 140813010168; DOS ID: 4621133

Page 2 of 2

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 14 of 51

LIMITE}) LIABILITY COMPANY AGREEMENT
OF
AU REBELLE, LLC
A NEW YORK LIMITED LIABILITY COMPANY

[FORM MUL TIPLE MEMBER, MEMBER»MANA GED LLC A GREEMENT]

NOTE: THIS !S A FORM OF LLC AGREEMENT AND MAY NO'I` BE APPROPRIATE
FOR USE IN EVERY TRANSACTION, FOR EVERY BUSINESS, 'I`AX, REGIEATORY
OR OTHER PURPOSE OR IN EVERY JURISDICTION. IT IS IMPORTANT TO
REVIEW 'I`HE ENDNOTES VERY CAREFULLY AS 'I`HE LAWS AND
REQUIREMENTS ()F EACI~I STATE CAN VARY SIGNIFICANTLY. IT IS ALSO
IMPORTANT TO CAREFULLY REVIEW THE LAWS OF THE STATE IN WHICH
THE LLC IS FORMED (OR TO CONSULT A LICENSED ATTORNEY I.N THAT
S'I`ATE) AN]) RELEVANT FEDERAL AND STATE TAX LAWS (()R 'I`O C‘ONSUL'I` A
LICENSED 'I`AX ATTORNEY OR A])VISOR) F()R COMPLIANCE WITH SUCI-I
LAWS. 'I'HE COMPANY CORPORATION CANNOT GUARANTEE 'I"HE ACCURACY
OR CURRENCY OF THIS FORM LLC AGREEMENT.

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 15 of 51

LIMITED LIABILITY COM_PANY AGREEMENT
OF
AU REBELLE, LLC
A NEW YORK LIMITED LIABILITY C()MPANY

The undersigned members (collectively, the "Meinbers" and each, a "Member") hereby
form a limited liability company pursuant to and in accordance with the statute governing limited
liability companies in the State of New York (as amended from time to tirne, the "Act“), and
herebyr declare the following to be the Lirnited liability Coinpany Agreement of such limited
liability company (this "Agreeinent"):

l. Narne. The name of the limited liability company (the "Conipany") is Au
Rebeiie, LLc.l

2. ngose and Powers. The purpose of the Conipany is (i) Beauty and
Natu;ral Hair Products and (ii) to engage in any activity for which limited liability companies
may be organized in the State ofNew Yorlc._. 2- 'l`he Cornpany shall possess and may exercise all
of the powers and privileges granted by the Act and all of the lawful powers and privileges
granted by this Agreernent, together with any powers incidental thereto, so far as such powers
and privileges are necessary or convenient to the conduct, promotion or attainment of the lawful
business purposes or activities of the Company.

3. Formation; Tenn; Existence. Kevin Dorisca, as an authorized person, has
executed, delivered and filed the initial Articles sof Organizationa-= of the Conipany with the
Department of Statef‘._3 of the State of New York.s.- The Mern‘oers, or any Member(s) so
authorized, shall execute, deliver and file any arnendinents and/or restatements of the Articles of
Organization of the Company and any other certificates or other documents (and any
amendments and/or restatements thereot) necessary for the Conipany to qualify to do business
in any other jurisdiction in which the Cornpany may wish to conduct business The term of the
Company commenced on the date hereof, being the date the initial Articles of Organizat:ion of
the Company was filed with the Department of State of the State of New Yorl<i-6 ,and the term of
the Contpany shall continue until the dissolution of the Conipany pursuant to Section 20
hereot`.::l The existence of the Conipany as a separate legal entity shall continue until the
cancellation of the Articles of Organization ofthe Company pursuant to the Act and this
Agreernent.

 

4. Registered Oi`fice. The LLC shall continuously maintain in the state of New
York, a known place of business that may be the address of its statutory agent

5 . Registered Agent. The LLC shall continuously maintain in the state ot`New
York, a statutory agent who may be either;
a) An individual who resides in this state
b) A domestic LLC formed under New York state law
c) A foreign LLC authorized to transact business in the state of New
York

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 16 of 51

d) A limited liability company l`onned under New York state law, or

6. A limited liability company authorized to transact business in the state of
New York.

7. Admission of Members. Simultaneously width the execution and delivery of
this Agreement and the filing of the initial Articles of Organization of the Cornpany with the
l:)epartment of State of the State of New York, each Member is hereby admitted to the
Company as a member of the Company in respect of its respective lnterests (as hereinafter
delined), which interests shall be issued by the Company to such Memher, and shall be acquired
by such Member, upon the delivery to the Company of such Member's respective capital
contribution as provided in Section 9 below. The Members shall have the initial Percentage
Interests as defined and set forth in Sections ll and 12.

8. lnterest. 'l`he Cornpany shall be authorized to issue a single class ot` limited
liability company interests in the Company (the “Interests"), which may be evidenced by a
certiticate,§ and shall include any and all benefits to which the holder of such lnterests may be
entitled in this Agreement and under the Act, together with all obligations of such person to
comply with the terms and provisions of this Agreement and obligations under the Act.

9. Capital Contributions. Sirnultaneously with its execution hereof, each
Member agrees to contribute to the Conipany (as to each, its "Capital Contribution") the amount
of money or property set forth opposite such Meinber’s name on the attached Schednle A in
exchange for its respective lnterest.? 'i`o the fullest extent permitted by applicable law, no
Meniber is required to make any contribution of property or money to the Company in excess of
its respective Capital Contribution. No Member shall contribute any additional cash or
property, as a capital contribution, to the Company without the prior consent of the majority the
Meml)ers.

1(}. Capital Accounts. An account shall be established in the Company‘s books
for each Meniber and transferee (each, a "Capital Account") in accordance with the rules of
Section 704 of the Code (as hereinafter deiined) and Section l.704-l (b}(2)(iv) of the
Regulations (as hereinafter defined).

ll. Percentage Interest. Each Mernber's Interest in the Company shall be
expressed as a percentage equal to the ratio on any date of such Mernber's Capital Account on
such date to the aggregate Capital Accounts of ali Members on such date, such Capital
Accounts to be determined after giving effect to all contributions of property or money,
distributions and allocations for all periods ending on or prior to such date (as to any Member,
its "Percentage lnterest").

12. initial Percentage Interest of the Members. As of the date hereot`, each
Memher‘s initial Percentage Interest shall be as set forth opposite such l\/lember’s name on the
attached Schedule A.

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 17 of 51

l?>. Distributions. At such time or times as the Members shall determine, the
Mernbers shall promptly cause the Cornpany to distribute to the Mernbers any cash held by the
Conipany Which is neither reasonably necessary for the operation of the Cornpany nor in
violation of applicable law (including, but not limited to, the Act). Except as set forth in
Section 21, cash available for distribution shall be distributed to the Members in accordance
with their respective Percentage Interests.

14. Allocation of Proiits and Losses.

(a) Gcneral Allocation Rules. After giving effect to the special
allocations set forth in Section l4(b) hereot`, the profits and losses of the Cornpany shall be
allocated to the Mernbers in accordance with their respective Percentage Interests.

(b) Special Allocation Rules, The following special allocations shall
be made in the following order:

(l) Minirnurn Gain Chargehack. Except as otherwise provided
in Section 1.704-2(1`) of the Regulations, notwithstanding any other provision of this Section 14,
if there is a net decrease in Cornpany Minixnum Gain (as defined in Section 14(c) hereof) during
any Allocation Year (as defined in Section 14(0) hereof), each Mernber shall be specially
allocated items of Company income and gain for such Aliocation Year (and, if necessary,
subsequent Allocat;ion Years) in an amount equal to such Mernber’s share of the net decrease in
Company Minirnurn Gain, determined in accordance with Regulations Section l.704-2(g).
Aliocations pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Melnber pursuant thereto The items to be so allocated
shall be determined in accordance with sections 1.704~2®(6) and 1.704-20)(2) of the
Regulations. This Section l4(b)(1) is intended to comply with the minimum gain chargeback
requirement in Section 1.704~2@ of the Regulations and shall be interpreted consistently
therewith

(2) Mernber Minirnurn Gain Chargeback. Except as otherwise
provided in Section l.704~2(i)(4) of the Regulations, notwithstanding any other provision of this
Section 14, if there is a net decrease in Member Nonrecourse Debt Minimum Gain (as defined in
Section 14(c) hereot] attributable to a Mernber Nonreconrse Debt (as defined in Section ld(c)
hereot) during any Allocation Year, each Member who has a share of the Member Nonrecourse
Debt Minirnum Gain attributable to such Mernber Nonrecourse Debt, determined in accordance
With Section l.704~2(i)(5) of the Regulations, shall be specially allocated items of Cornpany
income and gain for such Allocation Year (and, if necessary, subsequent Allocation Years) in an
amount equal to such Meinber’s share of the net decrease in Mernber Nonrecourse De`bt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.7(}4~2(i)(4) and 1.704~26)(2) of the Regulations, This Section
14(b)(2) is intended to comply With the minimum gain chargeback requirement in Section 1.704-»
2(1)(4) of the Regu.lations and shall be interpreted consistently therewith

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 18 of 51

(3) Qualified Income Offset. In the event any Mernber
unexpectedly receives any adjustments allocations, or distributions described in Sections 1.704»
l(b)(Z)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), or l.704-l(b)(2)(ii)(d)(6) of the Regulations, items of
Company income and gain shall be specially allocated to such Mernber in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted Capital Account
Deticit (as defined in Section 14(0) hereot) of the Meinber as quickly as possible, provided that
an allocation pursuant to this Section l4(b)(3) shall be made only if and to the extent that the
Mernber would have an Adjusted Capital Account Deticit after all other allocations provided for
in this Section 14 have been tentatively made as if this Section l4(b)(3) were not in this
Agreement.

(4) Gross lucerne Allocation. In the event any Mernber has a
deficit Capitai Account at the end of any Allocation Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to the penultimate sentences of Regulations
Sections l.704-2(g)(l) and l.'704-2(i)(5), each such Mernber shall be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible, provided that an
allocation pursuant to this Section l4(b)(4) shall be made only if and to the extent that such
Mernber would have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Section 14 have been made as if Section l4(b)(3) hereof and this Section
ld(b)(¢l) Were not in this Agreement.

(5) Nonrecourse Deductions. Nonrecourse Deductions (as
defined in Section 14(0) hereoi) for any Allocation Year shall be specially allocated to the
Members in proportion to their respective Percentage lnterests.

(6) Mernber Nonrecourse Deductions. Any Mernber
Nonrecourse Deductions (as defined in Section l4(c) hereot) for any Allocation Year shall be
specially allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section l.704-2(i)(1).

(7) Section 754 Adj ustrnents. 'l`o the extent an adjustment to
the adjusted tax basis of any Cornpany asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704»1 (b)(2)(iv)(rn)(4), to be taken into account in determining Capital Accounts as the result of
a distribution to a Mernber in complete liquidation of such Member‘s interest in the Cornpany,
the amount of such adjustment to Capital Accounts shall be treated as an item of gain (ii` the
adjustment increases the basis of the asset) or loss (if the adjustment decreases such basis) and
such gain or loss shall be specially allocated to the Members in accordance with their interests in
the Company in the event Regulations Section l.704-l(b)(2)(iv)(rn)(2) applies, or to the Mernber
to whom such distribution was made in the event Regulations Section l.7t)4-l(b)(2)(iv)(m)(4)
applies

(c) Detinitions for Special Allocation Rules.

(l) "Adjusted Capital Account Deficit" means with respect to any

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 19 of 51

Mernber, the deficit balance, if any, in such Mernber's Capital Account as of` the end of the
relevant Allocation Year, aiter giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member
is deemed to be obligated to restore pursuant to the penultimate sentences in
Sections l.?O¢l-Z(g)(l) and l.704-2(i)(5) of the Regulations; and

(ii) Debit to such Capital Account the items described in Sections
l.704-l(b)(2)(ii)(d)(4), l.?O4-l(b)(2)(ii)(d)(5), and l.704-l(b)(2)(ii)(d)(6) of the
Regulations.

'l`he foregoing definition of Adjusted Capital Account Deficit is intended to comply with the
provisions of Section l.704*l(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently
therewith

(2) "Allocation Year" means (i) the period commencing on the date
hereof and ending on December 3 l, ]'_], (ii) any subsequent twelve (12) month period
commencing on January l and ending on December 3 l, or (iii) any portion of the period
described in clauses (i) or (ii) for which the Coinpany is required to allocate profits, losses and
other items of Company income, gain, loss or deduction pursuant to Section 14 hereof.

(3) "Code" means the lnternal Revenue Code of 1986, as amended

(4) "Cornpany Minimurn Gain“ has the same meaning as the tenn
"Partnership Minimurn Gain" in Regulations Sections l.704-2(b)(2) and l.704-2(i)(2).

(5) "Mernber Nonrecourse Debt" has the same meaning as the tenn
"Partner nonrecourse debt" in Section l.704~2(b)(4) of the Regulations.

(6) "Member Nonrecou.rse Debt Miuiinum Gain" means an
amount, with respect to each Mernber Nonrecourse Debt, equal to the Company Minirnum Gain
that would result if such Mernber Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section l.704-2(i)(3) of the Regulations.

(7) "l\/[einber Nonrecourse Deductions" has the same meaning as
the term “Partner nonrecourse deductions" in Sections l.704~2(i)(l) and l.7()4-2(i)(2) of the
Regulations.

(8) "Nonrecourse Deductions" has the meaning set forth in Section
l.7G4-2(b)(l) of the Regulations.

(9) "Regulations" means the 'l`reasury Regulations promulgated
under the Code.

(d) Curative Allocations. The allocations set forth in Sections ld(b)(l),
l34(b)(2), l4(b)(3), 14(b)(4), l4(b)(5), l4(b)(6), 14(b)(7) and 14(e) hereof (the "Reguiatory

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 20 of 51

Allocations") are intended to comply with certain requirements of the Regulations. lt is the
intent of the Meinbers that, to the extent possible, all Regulatory Allocations shall be oli`set
either with other Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section l4(d). Therefore, notwithstanding any
other provision of this Section 14 (other than the Regulatory Allocatious), the Mernbers shall
make such offsetting special allocations of Cornpany income, gain, loss or deduction in Whatever
manner they determine appropriate so that, after such offsetting allocations are made, each
Mernber’s Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part of the
Agreement and all Cornpany items Were allocated pursuant to Section l4(a) hereof.

(e) Loss Lirnitation. Losses allocated pursuant to Section l4(a) hereof
shall not exceed the maximum amount of losses that can be allocated without causing any
Member to have an Adjusted Capital Account Dehcit at the end of any Allocation Year. In the
event some but not all of the Members Would have Adjusted Capital Account Dei`lcits as a
consequence of an allocation of losses pursuant to Section l4(a) hereof, the limitation set forth in
this Section l?)(e) shall be applied on a Member by Mernber basis and losses not allocable to any
Mernber as a result of such limitation shall be allocated to the other Members in accordance with
the positive balances in such Member's Capital Accounts so as to allocate the maximum
permissible losses to each Member under Section l.704-l(b)(2){ii)(d) of the Regulations,

(f) MW.

(l) For purposes of determining the prolits, losses, or any other
items allocable to any period, profits, losses, and any such other items shall be determined on a
daily, monthly, or other basis, as determined by the Members using any permissible method
under Code Section 706 and the Regulations thereunder.

{2) The Members are aware of the income tax consequences of
the allocations made by this Section 14 and hereby agree to be bound by the provisions ot` this
Section l4 in reporting their shares of Cornpany income and loss for income tax purposes

(3} Solely for purposes of determining a Member's
proportionate share of the "excess nonrecourse liabilities" of the Company within the meaning of
Regulations Section l.752~3(a) (3), the Members' interests in Company profits are in proportion
to their respective Percentage Interests.

(4) 'l`o the extent permitted by Section l.704-2(h) (3) of the
Regulations, the Mernbers shall endeavor to treat distributions pursuant to Section 21 hereof as
having been made from the proceeds of a Nonrecourse Liability or a Mernber Nonrecourse I)eht
only to the extent that such distributions Would cause or increase an Adjusted Capital Accotlnt
Delicit for any Mernber.

(5) ln accordance with Code Section 704(<;) and the
Regulations thereunder, income, gain, loss, and deduction With respect to any property
contributed to the capital of the Cornpany shall, solely for tax purposes, be allocated among the
Mernbers so as to take account of any variation between the adjusted basis of such property to

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 21 of 51

the Cornpany for federal income tax purposes audits initial gross asset value using the standard
allocation method under the Regulations to Section 704(c) of the Code,

l 5. Managementzl;g

__ (a) 'i`he Company shall be managed by the Membersi-§, the affirmative vote of
the majority/ii of the Members being necessary to constitute valid action of the Cornpany (the
“Reguired Vote”). In connection with any action taken for which a Required Vote was obtained,
the Members shall have all powers necessary, useful or appropriate for the management and
conduct of the Cornpany’s business All instruments contracts, agreements and documents
providing for the acquisition, mortgage or disposition of property of the Company shall be valid
and binding on the Company if executed by any authorized Member.

(b) To the extent permitted by applicable law and subject to the provisions of
this Agreernent, the Members hereby authorize the Cornpany to purchase assets from, sell assets
to or otherwise deal with any Member, acting on its own behalf, or any aliiliate of any Member;
provided that any such purchase, sale or other transaction shall be made on terms and conditions
which are no less favorable to the Company than if the sale, purchase or other transaction had
been made with an independent third party.

16. Compensation. None of the Members shall receive compensation for
services rendered to the Cornpany in their capacities as Members.

17. Assignments. A Member may assign all or any part of its lnterest only with
the consent of the majority other Members. A transferee of an lnterest may only be admitted to
the Coinpany a substituted Mernber in respect of the Interest transferred to it with the consent of
the majority other Members; provided, in any event, that the transferee must agree in a
document or instrument to be bound by the terms of this Agreement.

lS. Resignation and Withdrawal. A Mernber may resign or withdraw from the
Company only upon the consent of the majority other Members. Upon any such permitted
resignation or withdrawal, the resigning or withdrawing Member shall receive the fair value of
its interest in accordance With the Act, determined as of the date it ceases to be a member of the
Cornpany.

19. Additional Members. Additional Mernbers may only be admitted to the
Cornpany upon the consent of the majority of the Mernbers, Which consent may be evidenced
by, among other things, the execution of an amendment to or an amendment and restatement of
this Agreement.

20. Dissolution. The Coinpany shall dissolve, and its affairs shall be Wound np,
in accordance with the Act. Upon the dissolution of the Company, the Company shall continue
solely for the purposes of winding up its affairs in an orderly manner, liquidating its assets, and
satisfying the claims of its creditors and the Mernbers, and none of the Members shall take any
action that is inconsistent With, or not necessary to or appropriate for, the winding up of the
Company’s business and affairs; provided that all covenants contained in this Agreement and

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 22 of 51

28. Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement shall be in vvriting or by electronic
mail or facsimile and shall be deemed to have been delivered, given and received for all
purposes (a) When the same is delivered, if delivered personally to the person or to an officer of
the person to whom the same is directed, (b) When the same is actually received, if sent either
by courier or delivery service or registered or certified mail, postage and charges prepaid, or (c)
When the same is sent unless the sender has actual knowledge of non~receipt, if sent by
electronic mail or facsimile, if such electronic mail or facsimile is followed by a hard copy of
the entailed or facsimiled communication sent either by courier or delivery service or registered
or certified mail, postage and charges prepaid, addressed to the recipient party at the address,
electronic mail address and/or facsimile number set forth for such party in the books and
records of the Cornpany.

29. Forurn SelectionfConsent to lurisdiction. Any proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement may be brought,
conducted and heard in the State or Federal courts of the State of New York and such State and
Federal courts shall have non-exclusive jurisdiction over any proceeding seeking to enforce any
provision of, or based upon any right arising out of, this Agreement. Each Member hereby
irrevocably (a) submits to the non-exclusive personal jurisdiction of such courts, (b) agrees to
service of such courts' process upon them With respect to any such proceeding, (c) waives any
objection to venue laid therein and (d) consents to service of process by registered mail, return
receipt requested Nothing herein shall affect the right of any party to serve legal process in any
manner permitted by law or affect its right to bring any action in any other court.

30. Counterpart Execution. This Agrecment may be executed in any number of
counterparts With the same effect as if all of the Members had signed the same document All
counterparts shall be construed together and shall constitute one agreement To the fullest
extent permitted by applicable lavv, signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in "portable document format" (".pdf’) form or by any other
electronic means intended to preserve the original graphic and pictorial appearance of a
document will have the same effect as physical delivery of the paper document bearing the
original signature

31. Relat:ionsbip between the Agreernent and the Act. Regardless of whether any
provision of this Agreement specifically refers to particular Default Rules, (a) if any provision of
this Agreement conflicts With a Default Rule, the provision of this Agreernent shall control and the
Default Rule shall be modified or negated accordingly and (b) if it is necessary to construe a
Default Rule as modified or negated in order to effectuate any provision of this Agreement, the
Default Rule shall be so construed Por purposes of this Section 31, "Default Rule" shall mean a
rule stated in the Act that applies except to the extent it is negated or modified through the
provisions of a limited liability company’s Articles of Organization or limited liability company or
operating agreement.i§

[signamre pagefollows]

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 23 of 51

IN W`ITNESS WHEREOF, the undersigned have caused this Limited Liabiiity
Company Agreement to be executed as of the day of , 20___.

MEMBERS:

 

Una Dorisca

 

Kevin Dorisca

11

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 24 of 51

 

 

SCHEDULE A
Name of Member: Initial Capital Contribution: Initial Percentage laterest:
Una Dorisca .DO 50“00

Kevin Dorisca .GO SO.GO

1"\

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 25 of 51

TI'IE COMPANY CORPORATION I)OES N()T GUARANTEE 'I`HE ACCURACY OR
CURRENCY OF TI~[ESE END-NOTES. QUESTIONS ABOUT ANY OF 'I`HESE EN`D-
NOTES OR YOUR STATE’S SPECIFIC LAWS SHOULD BE REFERRED TO AN
ATTORNEY AN])/()R ACCOUNTANT [N YOUR STATE TO C()NFIRM THEIR
ACCURACY AND CURRENCY.

BE ADVISED 'I`HAT THE LAWS OF EACH STATE CA.N VARY SIGNIFICAN’I`L`Y. IT
IS IMPOR'I`ANT TO CAREFULLY REVIEW TI-IE LAWS OF THE STATE IN WHICH
THE LLC IS FORMI]I) (OR T() CONSULT A LICENSED ATTORNEY IN THAT
STATE) ANI) RELEVANT FEDERAL AND STATE 'I`AX LAWS (()R T() CONSUL'I` A
LICENSED TAX ATTORNEY OR ADVISOR) FOR COMPLIANCE WITH ALL LAWS.

 

End-Notes to Form LLC Agreement:
1 All 50 states and the District of Columbia require the name of LLCS organized in their
respective jurisdictions to contain certain words (usually at the end of such name) such as
"Lixnited inability Cornpany“, “Limited" or "Cornpany", or abbreviations thereof such as ”LLC"
or "LC". In the Distriet of Columbia and states such as Arizona, Arkansas, Idaho, Kentucky,
Michigan, Montana, New Hampshire and West Virginia, an LLC that renders certain
professional services (such as physicians, lawyers and architects) must contain in its name Words
such as "Professional Limited liability Company" or "Profcssionai Lirnited Cornpany", or
abbreviations thereof such as "PLLC" or "PLC". Additionally, several jurisdictions place
restrictions on the name of the LLC. For example, the name of a California formed LLC cannot
contain the Words "bank", "insurance company", "insu;rer", "trust", ”trustee“, "incorporated",
"corporation", "lnc." or "Corp"; the name of a New York formed LLC cannot contain Words
related to the tinance, hanking, trust or insurance business without prior regulatory approvai; the
name of an Alabama formed LLC cannot contain the Words "bank", “banker“ or "banking“; and
the name of an Oregon formed LLC cannot contain the words “Cooperative", "Lirnited
Partnership" or the abbreviation "L.P.". Before forming an LLC and selecting its name, its
members should consult the laws of the intended state of its formation (or consuit a licensed
attorney in that state) to determine the relevant LLC name requirements and restrictions of that
state.

2 Certain states restrict or prohibit an LLC formed in that state from conducting certain

activities For example, a Delaware formed LLC cannot engage in banking; a Wyorning formed
LLC cannot engage in banking or insurance; and a California formed LLC cannot engage in
certain licensed professions (such as health professions and the practice of iaw). Before forming
an LLC, its members should consult the laws of the state of its intended formation (or consult a
licensed attorney in that state) to determine the restrictions or prohibitions (if any) on the
activities of LLCs formed in that state.

3 In most states, the primary formation document prepared and submitted to the state in
order to form an LLC in that state is called the "A.rticles of Organization". However, in states
such as I)elaware, Mississippi, New Hampshire, New Jersey and Washington, the primary
formation document is called the "Certificate of Formation", and in states such as Massachusetts
and Peunsylvania, it is called the "Certiticate of Organization". Note also that certain states,
such as Arizona and New York, require a notice of the filing of the formation document to be

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 26 of 51

 

published in a newspaper Before forming an LLC in a particular state its members should
consult the laws of the state of intended formation (or consult a licensed attorney in that state) to
determine the filing and notice requirements (if any) for the formation of an LLC in that state.

4 in most states, the relevant filing office is the state's Secretary of State or Department of
State office However, in the District of Columbia and states such as Alaska, Arizona,
Hawaii, Maryland, Miehigan, Utah and Virginia, the relevant filing office is called something
other than the Secretary of State or Department of State. Additionally, in states such as
Alabama, the formation documents must be submitted to a probate judge in the county in which
the initial registered office of the LLC is located When forming an LLC in a particular state, the
members should consult the laws of that state (or consult a licensed attorney in that state) to
determine the proper filing steps and office for the filing of the LLC's formation document(s).

5 While sometimes a member of an LLC will in fact be the person executing and filing the
Articles of Organization, Certificate of Formation, Certificate of Organization or other formation
document of the LLC, certain states do not require this, but rather permit any person, whether or
not a member, that is authorized by the members to so execute and file such formation document
lior instance, the Dciaware limited liability Company Act provides that each certificate
required to be filed pursuant thereto need only be executed by one or more "authoriaed persons,"
and quite often an initial Certificate of Formation of a Delaware LLC is executed and filed by
such an "authorized person" that is not a member of the LLC. When forming an LLC in a
particular state, its members should consult the laws of the state of intended formation (or
consult a licensed attorney in that state) to determine the persons authorized and permitted under
the laws of that state to execute and file the initial formation document (and any future
amendments and/or restatements of such formation document) of an LLC in that state. In any
event, it is advisable that the limited liability company or operating agreement of an LLC clearly
specify the person or persons executing and filing the initial formation document of the LLC, as
well as those persons authorized to execute and file certificates and other filing documents of the
LLC in the future (including any amendments and/or restatements of the initial formation
document of the LLC).

6 in many states, for an LLC to be fully formed, it needs to have both filed its formation
document with the relevant state filing office and to have a limited liability company or
operating agreement entered into by its members While, in some states, such limited liability
company or operating agreement is permitted to be oral or implied in addition to written, it is
advisable that the members have a written agreement even in the case of an LLC with few
members Although requiring the existence of a limited liability company or operating
agreement (in addition to the filing of a formation document with the relevant state filing office)
for an LLC to be forrned, certain states, such as Delaware, however, permit such agreement to
be entered into before, after or at the time of the filing of the formation document with the
relevant state filing office and, regardless of When entered into, permit such agreement to be
made effective as of the time or date of the filing of the formation document or at such other time
or date as provided in the agreement To the extent that the members of an LLC wish to avail
themselves of such permissible provisions of state law with respect to the effectiveness of their
limited liability company or operating agreement, they should clearly indicate in the agreement
when it is effective When forming an LLC in a particular state, the members should consult the

14

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 27 of 51

 

laws of that state (or consult a licensed attorney in that state) to determine the required
documents necessary and the proper timing and mechanics of the filing, entering into and
eHectiveness of such documents to ensure that the LLC is fully and properly formed in that state.

7 Most states do not limit the term of an LLC formed in that particular state and allow for
an LLC to survive until its dissolution and cancellation of its formation document(s). Such LLCs
are said to have "perpe " existence In fact, the default rule in most states is that an LLC will
have a perpetual existence unless stated otherwise in its organizational documents However,
certain states do not permit an LLC to have a perpetual existence and require an LLC to provide
a specific term for the life of the LLC in its primary formation documents; and other states
require that the perpetual existence of an LLC needs to be stated in its primary formation
document in order to be effective For example, in New Jersey, if an LLC’s Certificate of
Formation does not provide for a specific term or state that the existence of the LLC is perpetual,
the term of the LLC will be 30 years from the date of formation When forrm`ng an LLC in a
particular state, the members should consult the laws of that state (or consult a licensed attorney
in that state) to determine if the LLC must specify a term or that the existence of the LLC is
perpetual in its formation document(s).

8 In most states, unless the limited liability company or operating agreement expressly
provides otherwise, interests in an LLC are permitted to be evidence by certificates issued by the
LLC, although there is generally no requirement that physical certificates be issued When
determining whether to provide for or require the issuance of certificates evidencing interests in
an LLC, the members should consult with the laws of the state of formation (or consult a
licensed attorney in that state) to determine whether the laws of such state allow for or require
the issuance of certificates evidencing interests in the LLC and, if so, the particular requirements
of such state (including any particular language that must be included in the limited liability
company or operating agreement) relating to the issuance of certificates evidencing interests in
the LLC. To the extent that an LLC will issue physical certificates evidencing interests in an
LLC, the members should also consider the impact of the existence of physical certificates on
other provisions of the limited liability company or operating agreement, including with respect
to assignments of interests and admission of members In addition, when forming an LLC in a
particular state, the members should consult the laws of that state (or consult a licensed attorney
in that state) to determine the impact of the Uniform Commercial Code on the characterization of
the interests in the LLC, particularly if such interests are to be evidenced by certificates ln most
cases, interests in an LLC are general intangibles and payment intangibles governed by Article 9
of the Uniform Cornmercial Code (the "UCC") of the state of formation To facilitate a pledge
of the interests in an LLC, such as in connection With a financing transaction, however, it may be
desirable to opt into coverage under Article 8 of the UCC of the state of formation In that casc,
in most states, the limited liability company or operating agreement of the LLC (and any
certificates evidencing the interest in the LLC to the extent physical certificates are issued) must
expressly provide that the interests in the LLC will constitute certificated or uncertiticated (as
applicable) "securities" as defined in the Article 8 of the UCC.

9 Although most states generally permit the contribution by members of cash and/or
property to the LLC in exchange for their interests in the LLC, certain states place limitations on
other items that a member may wish to contribute as capital contributions For example, a

if

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 28 of 51

 

member of an Alaska formed LLC is not permitted to issue a promissory note or promise to
contribute property in exchange for membership interests unless the member has also contributed
casb, property or services to the LLC; a Tennessee formed LLC may not accept a promise to
render future services as a capital contribution; and any promise to make contributions made by a
member of a Missouri formed LLC must be in writing ln addition, certain states do not require
the making of any capital contributions by members ln Delaware, for example, a person may
be admitted as a member of an LLC and may receive an interest in an LLC without making a
contribution or being obligated to make a contribution to the LLC.

10 Note that several states allow a limited liability company or operating agreement to

expand, restrict or eliminate certain fiduciary duties otherwise owed by a member, including a
managing member, to the LLC and its other members However, even in such states, it is
possible that the implied contractual covenant of good faith and fair dealing cannot be
contractually restricted or eliminated Many states also permit or require an LLC to indemnity a
member, including a managing member, against certain claims and liabilities associated with
such members or managing member's performance of its duties in managing the LLC, provided,
in most instances, that such member or managing member at least acted in good faith (and/or
under such other standard(s) set forth in the limited liability company or operating agreement of
the LLC). Before incorporating into a limited liability company or operating agreement a
provision that expands, restricts or eliminates certain fiduciary duties of a member, including a
managing member, or that provides for inderrmitication of a member, including a managing
member, the parties to such agreement should consult the laws of the state in which the LLC is
or will be formed (or consult a licensed attorney in that state) to determine the legality and
requirements of such provisions

n Note that in certain states, such as Minnesota, the LLC laws of those states do not
specifically provide for member management of the LLC. Additionally, certain states, such as
Minnesota and Nortll Dakota, also require the election or appointment of "managers" to
perform the functions of President, "Cbief Manager", Treasurer and/or Secretary of the LLCs
formed in those states. Hovvever, under the laws of those states, the members may control any
phase of the LLC's business and affairs, liquidation, dissolution and terminationg and the
relationship of the members of the LLC, pursuant to the terms contained in a member control
agreement Bet`ore formmg an LLC in a particular state or entering into a limited liability
company or operating agreement for an LL C, the members should consult the LLC laws of that
state (or consult a licensed attorney in that state) to determine the state‘s laws governing the
management, operation and control of the LLC.

32 lt is not normally required by law that there be a unanimous consent or affirmative vote

of all of the members of an LLC in order for an LLC to act (and, in this regard, note that
references in this Agreement to actions being taken by "the Members" will generally be
interpreted to require the unanimous consent or affirmative vote of all of the Members of the
Company, Whether or not so expressly stated). ln certain circumstances, such as where there are
a large number of members, there may be advantages in requiring the consent or affirmative vote
of only a portion of the voting members or the percentage interests in the LLC held by the voting
members (e.g., the consent or affirmative vote of members holding only a majority of the
percentage interests in the LLC) for the LLC to take certain actions In such cases, however, the

'l[

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 29 of 51

 

the LLC's limited liability company or operating agreement provides differently If the limited
liability company or operating agreement provides difi`erently, the default rules are overridden by
the provisions contained in the agreement If the state in which an LLC is formed has included
such default rules in its LLC laws, then the members may wish to include a provision like that
contained in Section 31 to clarify that in the event of a conflict between the state default rules
and a contrary provision in the LLC's limited liability company or operating agreeman that the
contrary provision wi}l govern and control

\»\\ Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 30 of 51
D<

 

Jurisdiction Detailed Report for Ms. Una Dorisca

 

New York (D} 08113!2014 4621133 CSC - Aclive Department Of State, Division O‘f
Au Rebelle, LLC Corporations. Slate Records And Unifemn
Cummemial Code

10119f2018 8:21:33 PM Generahad by GSC Entity Management Fage 1 of 1

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 31 of 51
Au Rebeile, LLC 1

Formal Letter of Request
To: From:
Una Rawls, nee Dorisca Kevin Dorisca
4 Jasmine Dnve 255~26 149th Ave
West Boylston, MA 01583 Rosedale, NY 11422

october 19“1, 2013

You (Una Rawls) updated the passwords for multiple accounts associated with Au
Rebelle, LLC, a partnership where Kevin Dorisca and Una Rawls each on 50%.

'I`his letter is a formal request from Kevin Dorisca to Una Rawls, ne'e Dorisca, requesting
that Mrs. Rawls provide Mr. Dorisca With the passwords and any other access
information to the following and any other accounts used for Au Rebelle, LLC:

- AnuNaturalS@-Yahoo.com

~ Paypal,com for AuRebelle, LLC USerna_me - AnuNa'tnrais@Yahoo.corn

- Instagrarn account for AuRebellc, LLC Username ~ @AnuNaturals, email
AnuNaturals@Yahoo.com

Please provide the information to Kevin Dorisca within 10 days of receipt of message,
october 29‘*l 2013.

Please note your actions violate the following:

- Uniform Partnership Act and Uniform Lilnited Partnership Act SECTION
408. RIGHTS TO WFORMATION OF PARTN`ERS AND PERSGNS
DISSOCIATED AS PARTNER.

- New Yorl<Consolidated Laws, Parmershiplaw~P'I'R§ 44. Rightto anaocomit

- New York Consolidated Laws, Partnership Law -» PTR § 40. Rules
determining rights and duties of partners

- New York Consolidated Laws, Partnership Law - PTR § 24. Partnership
bound by partner‘s wrongful act

- New York Consolidated Laws, Partnership Law - PTR § 98. Rights, powers

and liabilities of a general partner
(CoN'inroEs ONBACK)

~ New York Consolidated Laws, Partnership Law - PTR § 42. Duty of partners
to render information

 

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 32 of 51

An Rebelle, LLC 2
Formal Letter of Request

Faiiure to comply with this request in relation to NEW YORK STATE law (also New
York, the State of lncorporation and lurisdiction for Au Rebelle, LLC) will result in legal
action

This letter has been entailed to Una.Dorisca@gmail.eon'i and AnuNaturals@Yahoo.corn
and sent to via certified USPS mail to:

“Una Rawls, nee Dorisca

4 Jasrnine Drive,

West Boylston, MA 01583”

on october 19”‘, 2013 by nevin nurses

Best Regards,
Kevin Dorisca

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 33 of 51

 

Frorn: Kevln D k.dorlsca'fe=gi=nai|.coe'n é’ W
Sueject; Au Rebef!e, LLC: Formai Letter of Hequest
titate: Octoher 19, 2018 at 9:02 PM
To: anunatura|s@yahoo.com AnoNatura!sf€rYahoo.com
Cc: nna.dorlsca€f:~'-‘yahoo,com. kevin dorisca k_dorisca'@gmail.corn, HAIRGAFZTEN@GMAIL.COM

 

The following information presented in the body ofthis entail is also attached as a Word document,

october 19‘*1, zero

You (“Una Rawls”) updated the passwords for multiple accounts associated with Au Rebelle, LLC, (a 50/50 partnership between Kevin Dorisca &
Una Rawls) that as ofOctober 19, 2018, l {“Kevin Dorisca”) still do not have access to, despite multiple requests made to you, to provide them

since May 2018.

As a direct result ofyour actions, temporary changes have been implemented to other accounts that fe require 2-step verification with the
anunatura_i_.§-tj'y_al_io_ocom .

Tiiis letter is a formal request E“oni Kevin Dorisca to Una Rawls, uée Don'sca, requesting that Mrs. Rawis provide Mr. Dorisca with the passwords
end any other access information to the following and any other accounts used for Au Rebel!e, LLC:

- ;~’mni'ialural>-§§'Yahoo`ctdnr_i_

 

- wpai.co;g for AuRebeHe, LLC Uscrname ~ nnut>larurals@§'altoo.corn
~ fnstagram account for AuRebelle, LLC Uscrnamc - @AnuNamrals, email ilmzh§atli@L§hl"tilit)g;_coL

 

Pieasc provide the infonnation to Kevin Dorisca within 10 days of receipt - October 29&’ 2018.

Faiiure to compiy with this request is a direct violation ofNEW YORK STATE law (also New Yorlc, the State oflncorporation and Jurisdiction for
Au Rebeiic, LLC) and will resuit in legal action

A few ofthe laws, which your actions currently vioiate, are listed below:

§§llil`€l££n_.l}___?ifillf;il§.lli? ACt and_lf'niform Ll;?_iilcd l>ar¢.ncrshio Act SE("*`|(`)N 498_ Rl(`vl'i'l"§ T(} lNi"(`)RMK-“i'l`l!li'~l ()}~`
PAR`§.`N}_ZRS AND Pi?§ZSI}NS l¥l§iSO\C`IA'l`l`iD .~‘:\S F.XR'I`NER.

 

 

 

L‘~r*gnon)w§lmDtr_oisctani’lfwdtiteimantts
New ‘1"orl<. tj`oni..._v~iidgted i.a\-\.s Partnershiu inn - PTR 1 40. Rules detenninixw rigth and duties of partners
New Yorit Consolideted l aws Partnershin l,aw - PTR 8 211. Partnershio bound bv_gartner’s wrongful act

' New Yorii Consolidated l.aws. Partnersl:io Law - P’l`R 6 GS. Rigl_i;s` powers and liabilities cfa general partner
Nevr York (`.`on-;olida_ted l aws, Paitnershin l.av.' n PTR ¢;' -4,2. lf)utv of partnch to render information

Tin's ietter has been entailed to t711a.[)ori-=ca-“iiigmail.com and Anub§atnrals._u`;\`ahoo.com and sent via certified USPS mail to:

“T lna Rawis née Dnrisca

5 `\\:. Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 34 oi 51
_ \ .
- ’w

UNIFORM PARTNERSHIP ACT (1997)
(LastAmended 2013)

Drafted by the

NATIONAL CONFERENCE OF COMMISSIONERS
ON UNIFORM STATE LAWS

and by it

APPROVED AND REC()MMENDED FOR ENACTMENT
IN ALL THE STA'I'ES

at its

ANNUAL CONFERENCE
MEETING IN I'YS ONE~HUNDRED~AND~TWENTY~SECOND YBAR
BOSTON, MASSACHUSETTS
JULY 6 - IULY 12, 2013

W]`TH PREFATORY NOTE AND COMNTS

CoPYRiom“ o 2014
By
NATJONAL CONFERENCE oF CoMMISsIoNERS
oN UNIFORM STATE LAWS

November 13, 2014

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 35 oi 51

(2) the person seeks the information in good faith; and
(3) the person satisfies the requirements imposed on a parmer by subsection (b).
(i) Not later than 10 days after receiving a demand under Subsection (e), the partnership
in a record shall inform the person that made the demand of:
(i) the information that the partnership will provide in response to the demand
and when and where the partnership will provide the inforrnation; and
{2) the partnership’s reasons for declining if the partnership declines to provide
any demanded infonnation.
(g) A partnership may charge a person that makes a demand under this section the
reasonable costs ot` copying, limited to the costs of labor and material
(h) A partner or person dissociated as a partner may exercise the rights under this section
through an agent or, in the case of an individual under legal disability, a legal representative Any
restriction or condition imposed by the partnership agreement or under subsection (j} applies
both to the agent or legai representative and to the partner or person dissociated as a parmer.
(i) Subject to Section 505, the rights under this section do not extend to a person as
transferee
(j) In addition to any restriction or condition stated in its partnership agreement a
partnership, as a matter Within the ordinary course of its bnsiness, may impose reasonable
restrictions and conditions on access to and use of information to be furnished under this section,
including designating information confidential and imposing nondisclosure and safeguarding
obligations on the recipient fn a dispute concerning the reasonableness of a restriction under this

subsection, the partnership has the burden of proving reasonableness

113

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 36 of 51

Comment

Snbsections (a) and (c) derive from UPA (1997). The other subsections are derived horn
the ULPA (2001) § 401 (rights to information of general partners and former general partners)
and were adopted as part of the 20l1 and 2103 Harrnonization amendments The rules stated here
might be termed “quasi-default rules”»msubject to some change by the partnership agreement
See Section 105(0)(4) (prohibiting unreasonable restrictions on the information rights stated in
this section).

Although the rights and duties stated in this section are extensive, they are not necessarily
all~inclusive. This act’s statement of fiduciary duties is not exhaustive, see the comment to
Section 409(a), and some cases characterize owners’ information rights as reflecting a fiduciary
duty of those with management power E.g. Bakerman v. Sidney Frank Importing Co., Inc., No.
Civ.A. lS44»-N, 2006 WL 3927242, at *14 (Del. Ch. Oct. 16, 2006) (holding that an LLC
manager owed “certain duties to members of the LLC” and stating that “[w]hen fiduciaries
communicate with their beneficiaries in the context of asking the beneficiary to make a
discretionary decision--such as whether to consent to a sale of substantially all the assets of an
LLC--the fiduciary has a duty to disclose all material facts bearing on the decision at issue”)
(citing Loudon v. Archer-Daniels~Mfdland Co., 700 A.Zd 135, 137 (Del. 1997)).

Snbsection (a}-»A general partnership is otten a very informal organization
Accordingly, this subsection states a default~required location for any books and records a
parmership may have but does not require that books and records be kept Other law may so
require, however-particularly tax law. This subsection applies to any books and requests kept to
satisfy other law.

Subsection (h)_'l'his subsection states the rule pertaining to information memorialized
in “any record maintained by the partnership.” For the meaning of “rnaterial” as applied to
information see Section 409(£), comment

Subsections (c) and (d)-ln appropriate circumstances violation of either or both of
these provisions might cause a court to enjoin or even rescind action taken by the partnership,
especially when the violation has interfered with an approval or veto mechanism involving
partner consent E.g., Blue Chip Ememld L.L.C. v. Alliea' Parmers Inc., 299 A.D.Zd 278, 279-80
(N.Y. App. Div. 2002) (invoking partnership law precedent as reflecting a duty of full disclosure
and holding that “[a]bsent such full disclosure, the transaction is voidable”).

Snbseetion (c}~This subsection imposes a duty on the partnership, not the partners
However, a partner could be liable in damages if the partner were to: (i) breach a duty under
Section 489 or the partnership agreement; and (ii) in doing so cause or suffer the partnership to
breach the duty stated in this paragraph

Suhsection (c)(l)_This provision imposes an affirmative duty to volunteer information
However, given the assumption that each partner will be active in management, the obligation
ceases “to the extent the partnership can establish that it reasonably believes the partner already
knows the inforrnation.”

ll¢i

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 37 of 51

EXAMPLE: A partnership has two parmers: each of which is regularly engaged in
conducting the partnerships activities; both of Which are aware of and have regular
access to all significant partnership records; and neither of which has special
responsibility for or knowledge of any particular aspect of those activities or the relevant
partnership records Most likely, neither partner is obliged to draw the other general
partner’s attention to information apparent in the partnerships rccords.

EXAMPLE: Although a partnership has three general partners one is the managing
partner with day-to-day responsibility for running the partnership’s activities The other
two partners meet periodically With the managing partner, and together With that partner
function in a manner analogous to a corporate board of directors Most lil<ely, the
managing partner has a duty to draw the attention ofthe other partners to important
inforrnation, even if that information would be apparent from a review of the limited
partnerships records

In any event, the obligation is limited to information that is both material and known by
the partnership “Knowledge” is viewed subjectively (i.e,, actual lmowledge). Section 103(3)(1).
Materiality is viewed objectively 'I`hus, the duty applies to known, material information, even if
the partnership does not know that the information is material

A partnership Will “lmow” what its partners know. Under Section lO3(e), “[a] partner’s
knowledge . . . of a fact relating to the partnership is effective immediately as knowledge of or
notice to the partnership.” As to others acting or reasonably appearing to act on behalf of the
partnership, common law agency rules will apply RESTATEMENT (THIRD) OF AGENCY § 5.03
(2006) (impntation ofNotice of Fact to Principal).

Typically a partner’s duties are continuous and therefore a partner’s right to information
is not just transaction-specific Ongoing managerial responsibilities require ongoing
inforrnation_both periodically and ad hoc When a situation warrants

For the meaning of “rnaterial” as applied to infonnaticn, see Section 409(5), comment

Subsection (c)(Z)-~Other law determines which party has the burden of proof as to the
stated exception

Sul)section (d)_This subsection imposes a duty directly on each partner, “except to the
extent the [partner] can establish that it reasonably believes [another] partner already knows the
inforrnation.”

EXAMPLE: A partnership has two partners
each of whom is regularly engaged in conducting the partnership’ s activities
both of whom are aware of and have regular access to all significant partnership
records; and
0 neither of whom has special responsibility for or knowledge of any particular
aspect of those activities or the relevant partnership records
Most likely, neither partner is obliged to draw the other partner’s attention to information

115

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 38 of 51

apparent in the partnerships records

EXAl\EPLE: Although a partnership has three partners, one is the managing partner With
day~to~day responsibility for running the partnership’s activities The other two meet
periodically with the managing partner and together with that partner function in a
manner analogous to a corporate board of directors Most likely, the managing partner
has a duty to draw the attention of the other partners to important informationj even if
that information Would be apparent from a review of the partnership ’s records

Because this subsection imposes duties directly on partner, the duties are in the nature of a
contractual obligation, and breach is a matter of strict liability For example, it is no defense for a
partner under this section to assert that, although the partner failed to furnish required
information, the failure did not amount to gross negligence under Section 409(c).

Subsectioo (e)»_Codifying the information rights of former owners began with UPA
(1997) §403(1:)).

For the additional information rights of the legal representative of a deceased partner, see
Section 505.

Subsection (e)(l}~WA person dissoeiated as a partner has information rights in that
capacity only as to the period during which the person was a partner. To the extent that further
information is accessible under Section 505(2) (providing access to the legal representative of a
deceased partner), that access is limited both in purpose (“t`or purposes of settling the estate”)
and in scope (“the rights the deceased partner had under Section 408”).

Subsection (e)(Z)_A duty of good faith is needed here, because a person claiming
access under this subsection is no longer a partner and is no longer subject to a partner’s
obligation of good faith and fair dealing under Section 409(d). See Section 663(b)(2) (stating a
person’s dissociation as a partner terminates as to subsequent events the person’s duties under
Section 409, including the contractual obligation of good faith). But see id, cmt (noting that the
common law implied covenant will continue to be relevant if the partnership agreement provides
continuing rights and obligations for a person dissociated as a partner).

In the context of Subsection (e)(Z), “good faith” is properly understood to mean an honest
belief that the request is made for a proper purpose Associated Indem. Corp. v. CAT
Conzractirtg, Inc., 964 S.W.2d 276, 285 (Tex. 1998) (holding that “‘good faith’ in the surety
agreement before us refers to conduct which is honest in fact, tree of improper motive or wilful
ignorance of the facts at hand”); Andrews v. Bible, 812 S.W.Zd 284, 288 (Tenn. 1991)

(describ ing “subjective good faith” as “[a] pure heart but an empty head”) (quot:ing Whittington
v. Ohio River Co., 115 F.R.D. 201, 209 (E.D.Ky.l937)). Willful ignorance includes being an
ostrich. “While ‘honesty’ may require no more than a pure heart, it is questionable that a pure
heart can co-exist with closed eyes. lt is not honest to close one‘s eyes so as to maintain an empty
head.” J.R. Hale Contracting Co. v. Unired New Mexico Bank al Albuquerqae, 799 P.Zd 5 81,
591 (NM l990). See also UPA (1914) § (3)(]) (“A person has ‘knowledge’ of a fact within the
meaning of this act not only When he has actual knowledge thereof, but also when he has

116

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 39 of 51

knowledge of such other facts as in the circumstances shows bad faith.”).

Suhsection (h)»»-For the avoidance of doubt, this subsection expressly authorizes taking
action through an agent The doubt might arise from old corporate cases in which the parties
contested a shareholder ’s right to exercise inspection rights through another person. th`te v.
Coeur' Dldlene Big Crcek Mi`ning Co., 55 P.Zd 720, 723 (Idaho 1936) (stating that “[t]he refusal
to permit respondent {shareholder] to appoint his own attorney or agent to make the examination
[ofthe corporation’s books] was in eB"ect a denial of his righ ” of inspection); State v. Monida &
Yellowstone Stage Co., 124 N.W. 971, 972 (Minn. 1910) (upholding a trial court’s mandamus
order, “which shall provide that {the shareholder complainant], or such attorney or agent as he
may seiect, shall be allowed to inspect the books, records, and papers of the defendant
{corporation]”).

No negative inference should be drawn about using agents to take other action under this
act.

Subseetion (j)-This subsection provides fallbacl»; protection for gaps in the partnership
agreement For example, the partners may protect trade secrets from disclosure and prohibit
various misuses of confidential information even if the partnership agreement omits to do so.

Tlie reference to “ordinaly course” pertains to Section 401(k) (stating that any “rnatter in
the ordinary course of business of a partnership may be decided by a majority of the parmers”).
This approach is necessary, lest a requesting partner have the power to block imposition of a
reasonable restriction or condition needed to prevent the requester from abusing the partnership

'i`he burden of persuasion under this subsection contrasts with the burden of persuasion
under Section 105(c)(4) (prohibiting unreasonable limitations on the information rights provided

by this section). Under that paragraph, as a matter of ordinary procedural law the burden is on
the person making the claim.

SECTION 409. STANDARDS OF CONDUCT FOR PARTNERS.
(a) A partner owes to the partnership and the other partners the duties of loyalty and care
stated in subsections (b) and (c).
(b) The fiduciary duty of loyalty of a partner includes the duties:
(1) to account to the partnership and hold as trustee for it any property, protit, or
benefit derived by the partner:
(A) in the conduct or winding up ofthe partnership’s business;

(B) from a use by the partner of the partnership ’s property; or

117

K [@§Wnt 1 27§§2¥(10/23/1§5§39€ 40 of 51

posts followers intimating

Message ,&~/ v

   

AuRei)eitn Naturait-lair Products

l~tome & Hanci Made A!l Natural ingredients
Ernali Aeuoaturals@yahoo.com

We Ship Worldwicle

Www.aurebelie.com/

!:o§!on#ecl its mattm_eclectic_, eprnl`zve, rannysmitty - “i more

 

 

 

 

 

 

 

§§ tsi

 

 

    
 

There ore on!y molly two seasons
wild coconut ott

Melieci coconut oil

win

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18
iohmaintenaneei need carrot oil nn

 

fitan `ilil<a integrity

§ anunaturals @lohmaintenan__ce it's
on the new site no Worries twa

;`.

27:~,1 iienly

alittle__oi.lriygirim How can We place
orders in the future?

 

lt "ililtn timely

»`~§*

nnunatnrais @aiittie~_cur§yg;llr§my
www.hairgarten.com is our new
SEte . @hairgarten

tin tiii<e timely

merc.y”_ Wi|! you iat_os know When it is
unofficialiy open? '

   

fits ’t'§iite imply

z annnatnrats ‘C;¢i>r'ru.~:»rc.yw it’s closed
for good New site

 

Page 41 of 51

_/'-"\
\\/'

f"""i

§

/
\ .

 

 

 

 

 

 

   
  

    
 
  
  
 

  

- § ‘W;\§,.., `;¢ ,
‘ " `. y 3 . ' .
_\iq »S\\" :§‘;\\§§§\x §
_ _ o
§ b
x§\

\ w §§
`ff

     
 
 
   
    
   
 
  
       

 
   
 

  
 
 
 

 

     
    
      
 

   

   
   

   

 
       
  
 

      

         
    

     
  
  

    

    

   
 
 
 
   

         
 
  
      

 

<.§¢;§§
§

 

"‘§§`§§

k

   

1
\

§§

   
 
 

- ~z\
- \.-r \;AA }~ \§*“
- - \ §§¢~§‘l€." \.
'\'\" o <4 \ ‘ §§ ga `-_ ’1“`\§§4.} `\§ » .
5 §§ §?3\ m w. §§ you M\,,\ m § \ §»\<§§M§ \.
§ §§ §?§§§“§ “= §§ §§ §§ ' '
z yv§w;,i§$ £R§KY,§;:§§§§§KM%S §§;§2€?;\ <. § g W' ‘\g@© \-\§§§ § §§
.§ §»"\\'v‘"‘t `f‘§~\<\"\§f w ` \\`%y- 1- ` j
l .
§ \ \

§§§§§

  
 

§

 
   
  

 

    

 

   
     

 

x § !,11',;!
§§ §§ -‘
XFY>.

c v

 
   

  
 

\. )/S‘

©QV i,:}

56 likes

anunaturais Hello folks , m light of new things
coming We are no ionger f§EiEng out new orders on
Wee.aurebelle.com piease disregard any automated
promotions sorry about the confusion This Webs§te
is unofficia!iy ciosec;f.

\/§ow a§i §§ Coz‘§‘m'§e§”zi§

iohmaintenance § need ca§'mt oi§ §§
anunatura¥s @§ohmaimenance it’$ on the new Site no

    
 

"i»f`§ r~'§L'j.\L.lF;S FRZBU

ease 1:18€\/-09756-3<3}< Domm@m§led 10/23/18 Pa% 43 of 51

anunatura§$ @alittiewcur!ygiriw
www.hairgar'ten,com is our new
S§t@ . @hai:'gart@n

-: m

5§') ‘§ 1§§:€¢ §~2@;§3§;/

merc.y__ W§i! you le_';_ us know Wher‘a it is
unofficia§ty open?z§§§-§§é§

 

/".‘
\Q'

:,~>§1 ‘3`§§§§@ §§€§i)§y

Héf:£@ m§,z§§@§

.; §

anunaturais (¢";Dsw.z.>s'<:.;/W it's ciosec§
for good New site `~’
www.hairgarten.com @hairhart@n

1:')?1 ?'i£§<@ R@;)§y

a§itt|e_cur§ygirl_ @anunaturals oh _____N
thank goodness fo§ 1 Was getting \~»’j
scared f§)r a Second l need m guys in

my !§f-@ §§

5b “§!§k& Y~Ea;:)iy

 

motherma$mi Gc)tcha

    

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 44 of 51

 

 

 

 

.`*z-\')'.!.'»~‘e »'H!»Fe' ¢' ,11.~"1~”1';,"5';'_~ `-' "

193

,) ' -'
:»‘r#§* F,‘;// \‘;.-f;s~" s.»‘z`€‘ .‘¢1) r~s

 

di" fin

   

1 "~ .-'z _,<‘€>A' 1';:'{>! .r e»'r}")

 

   

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 45 of 51

 

{/m /é’¢/\\’K\‘

. . . Your'Name * }’burEmail*
/'w//¢/r/r'/'(/m/f /‘.
i‘!c"r)!m’ m“u' nunc/xv amf ASkmanyT/u"zg`"
/c"r)_.rm" /)r'u‘/l“ cmr /-u_)*n/
¢')m(".f“.s; / /m\'(’ \&'r.').r‘!\"{‘:/
155 mm/ /m'/'r/ m nm/\'r’
15 ll‘mi.\':'/.r'r)n /)r).\'.s':'/)/r’ . cet]n ybuc}l

fc"r-z.\'z' ('rgjr)_s‘ our frz’wz-'.\'!

`{'Ui(! {’(`H]H'HH(’ {U

   

4our c)/¢/_/En'.s‘.'

 

- 25@918 Case 1:18-cv-09756-.]GK DocuMUHFHIB@-LMQ@MS Page 46 of 51

wx_‘$\
cHAsE ...'.‘i

Printed from Chase Personai Oniir\e

 

CHASE CHECK|NG (...8680) >

 

 

Avaifabie bafance Present balance Overdraft protection Deb§t card coverage
-$400.91 -$400.91 Off Off

SHOW!NG Ai£ transactions

Bate Descfiption Type Amcunt Ba|ance
Pending POS DEB|T Amazon Prime Misc. debit -$14.14 -

A|VEZN.COM/B|L WA

 

Pending ORiG CO NAME:PAVPAL CO ENTRY ACH debit -$86.86 ---
DESCR:ECHECK SEC:WEB IND
iDij22222CAAD5RA ORIG
iD:PAYPALECBS

ORIG CO 'NAME;PAYPAL CO ENTRY ACH debit -$53.33 -"
DESCR:ECHECK SECZWEB |ND

|D:j22222CAAAD36 OR|G

iD:PAYPAL'ECSS

______,..».m.".-_______-~--.4~...»__..__________...»-.-..~___--___------nw»...____¢____..-_-...»~¢-..-..~..¢.____-_---__¢¢w »»»»»»»»»»»»»»»»»»»»»»»»

~»»»...........--.\__-__-<_-__--_.~»~..¢....“.__»_.._~."-m ------------------------

 

 

OR|G CO NAME:PAYPAL CO ENTRY ACH debit -$49.56 -~
DESCR:ECHECK SEC.'WEB END
|D:‘!OO4077302035 ORIG iD:PAYPALECSB

_.__...-.~»~.-......._____-_....»¢»....._..________,___..,__-~».~...-__-______-..--¢.._¢......___.________.....,_-..-..-.. ..."..._______.._... »»»»»»»»»»»»»»»»»»»»»»»»

OR|G CO NAME:PAYPAL CO ENTRY ACH debit ~$48.53 -~
DESCR:ECHECK SEC:WEB iND

iD:jZZZZZCAABNRB ORIG

IDZPAYPALECBS

».».»........._..._____‘.____.-.,...,»......________-.~_..---_..__,_______,_»-¢--~.~....-_.___________-_-u-_~.»..-»..¢.~..~.....~_____.. ________________________

ORiG CO NAME:PAYPAL CO ENTRY ACH debit -$46.53 -
DESCR:ECHECK SEC:WEB |ND

iD:_EZZZZZCAAAAUZ OREG

iD:PAYPALECSS

».........._....____.._»-...»““»‘~-______..._.....,...,.-.---....-.w.._.._..____~.--...\--......~......‘_».._......_~__¢_..--...-.-~»-¢-..»»»».-~».~....-_-_____ ________________________

OR]G CO NA'ME.‘PAYPAL CO ENTRY ACH debit -$45.60 --
DESCR:ECHECK SEC:WEB END

IDJZZZZZCAAASQC OREG

ED:PA¥PALECSB

OR!G CO NAME:PAYPAL CO ENTRY ACH debit ~$43.33 "'”
DESCR:ECHECK SEC:WEB iND
iDt1004077264406 OR|G ED:PAYPALECSB

https:f/securd}lb.chase.oorn/weblauWdashboard#/dashboardlaccoums/summaryidda;params=dda,l$€l%%%() 1!3

WIWZ°B Case 1:18-cv-09756-.]GK Documen§?t$§b°a#i|e`id°&@/ZS/l$ Page 47 of 51

/

Aooept Peymente

Toggie between tne tabs to get en overview of received payments, and to manage your payment methods,

i'-’eyn'zent Methods Payment Overview

 

ooNNEcTEo ®

PayPe|
P:ovide:". PayPai

 

Account: enuneturais@yahoo.com

Manage Accc)unt

https:/lwww.wix.com¢'dashboardf?e€`i}SZb9-cSSb-4e5d~a7d6-fc2b00763bc6/payments/methods

 

A\“,five on yates C%`-,ec§»:~`:i-:)t

<_`<»

 

ill

\\\ ‘ Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 48 of 51
\6

 

From: Anu Naiurals anunaturals@yahoo.com
Suoject: Atso answer our customers EMAiL.
» ©ate: May B, 2017 at 10:17 AM
`i’o: una,dcrisca@yahoo.corn

 

Aiso l have record upon records of customers complaining that entails regarding orders aren‘t being answered for extended period of
times Answer these peopte emails. you do have OUFi apple desktop which we agreed you would have under certain terms which at
some point will be fultilied.

 

Gn May 5, 2017, at 1021 F’ivl, Anu Naturals <anunaturats@yahoo.com> wrote:

Dear Una,

We are coming sp to the end of our loan payments and l've spent the past few months learning a lot about marketing and general
into about running a business t propose that we have a meeting by you, where we get out whatever we need to say to one other so

we can get to at least a working relationship

§ want this business to grow and it is not easy when we are not on the same page l also want to see Sarn and ivlason and be a part
eitheir lives because l miss them.

Additional'|y, l want to come up there at some point, maybe with a iriend, to help bottle and get these orders out so we can catch op
and rebuild confidence with our customers

“i‘his business is our way to leave a iegacy, not only for ourselves and our family but for our community and to make a difference in
the next generation of curiy halted folk.

We both worked very hard and l know neither ot us want this to tail over our inability to be adults Au Rebe|ie can succeed, l want it
to, l know you do too and our customers want it to.

Also, l think if we can establish a working reistionship so l don*t have to communicate to you through iv|ummy, that would give her
some peace

l propose that we meet at some point later in the montt\, the third week of lvlay preferably l will draft up a new operating contract
that will detail what our responsibilities wilt be and send it to you before we meet so you can go over it.

t want to be inspired when l do work to grow Au Fiebei|e!AnnNaturals and for that i need to know i have a partner in this who is §ust
as inspired We have the opportunity to create something hig, the demand is there.

So 1 hope you accept my invitation to meet up so we can move forward and fight for our place at the top. AEso, l hope we can have
open communications within the next few weeks so we discuss now we‘|l get the taxes paid and any debts

?%egards,
i<evin

 

Case 1:18-cv-09756-.]GK Document 1 Filed 10/23/18 Page 49 of 51

Frcm: Kevln Doriece k.oorisoa@gmail.corn
Suiaject: Fte: Operating agreement

foster May10,2017 at ti:t? AM
To: Ui’ta Doi’iSCa una.dorisoa@yahco.corn

    

Ctn May 8, 2017 1108 PM, "Una Derisca" <gne.dorisca@yahoo.com> wrote:
f Ot< Kevin

Sent from Yahoo Mail for iPhcne

§ Gn l\/londay, i\/lay 8, 20t7, tG:i‘i AE\/i, Kev§n D <;k.dorisca@gmail.corn> wrote:

Yeah you will not-be getting 51% of anything but what is most important is that l showed an attempt to reconcife
for the business and you continue with outrageous demands and your favorite things which include falsehoods
end or misrepresentations

This will be added to my documents including your attempts to sabotage our business and breach of contracts l
also invested into this company BUT you more than retrieve your initiaf investment which can be proved VERY
easily Keep trying it buddy iol

On May 8, 2Gl7, at 612 Alv§, l_lna Dor§sca <una.dorisca@yahoo.com> wrotet

l than the operating agreement need to be taken cared ot by a lawyer from start to finish

l am not moving forward with it unless l have 51% of the company after all l arn the one who
developed and created these products E arn also the one who initially invested in supp§ies
when l started to create these products

Payton and t do not feet comfortable letting you in our home for any reason

The other loans and bills we have can be paid as aggressive§y as the bench loans were paint

 

Sent trom `r’ahoo l\/laii for iPhone

 

+'§3¢1?34'§'!0@? "“;`53 MW

‘/\M/\ Una said m send ya§'eoo   f. _
~ password€ ;She needés to upda€ie
CUS`§Om€¥' .` -_ n n __'3;5{, pm

'dk me Dassworc§ Sh@ has to - n
3: 57 m Updaie me p§sswmd - - -

 

Qf@ Password to mr emaz !'io __ _ _
/ Up(jat€ CUS'IOBTB€F " f f " ` 4;@9 pm

§ dQ not know the Yahoc)
m pm gasswom Sh@ has to update t

She n@eds to Send me fine new
6 45 pm gasswc)rd 5 Was |0`_ ged mut

{\@ m @:46 m

Tu@$d@y, M;ay “§ 53 2218

{/D Thanks
_ \\ ...`;12 00 m

Th§.z§“$day; i\f§ay ’-’€‘;7 2313

m 33 m 5 need the mth passvms'd

   

Mw¢.

 
 

66
v$‘i&@§e?Se-JGK Document

 

2 22 ::;:
k 65@67696662 j

Se“tereey, §Vi621 26 2616

Ceestei one $366 if you ever
checked the eme le thch this
22222_2 is proof you-em ~ - ~ z

Tuee€§62/, Z\/i6y 26 2013

2 25 AM § need the eme l peeewes‘d -

   

